Name: Commission Implementing Regulation (EU) 2015/1490 of 3 September 2015 concerning the authorisation of the preparation of carvacrol, cinnamaldehyde and capsicum oleoresin as a feed additive for chickens for fattening (holder of the authorisation Pancosma France S.A.S.) (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: marketing;  food technology;  agricultural activity
 Date Published: nan

 4.9.2015 EN Official Journal of the European Union L 231/4 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1490 of 3 September 2015 concerning the authorisation of the preparation of carvacrol, cinnamaldehyde and capsicum oleoresin as a feed additive for chickens for fattening (holder of the authorisation Pancosma France S.A.S.) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003 an application was submitted for the authorisation of the preparation of carvacrol, cinnamaldehyde and capsicum oleoresin. That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) That application concerns the authorisation of the preparation of carvacrol, cinnamaldehyde and capsicum oleoresin as a feed additive for chickens for fattening, to be classified in the additive category zootechnical additives. (4) The European Food Safety Authority (the Authority) concluded in its opinion of 27 January 2015 (2) that, under the proposed conditions of use, the preparation of carvacrol, cinnamaldehyde and capsicum oleoresin does not have an adverse effect on animal health, human health or the environment, and that it has a potential to improve the feed to gain ratio in chickens for fattening. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the method of analysis of the feed additive in feed submitted by the Reference Laboratory set up by Regulation (EC) No 1831/2003. (5) The assessment of the preparation of carvacrol, cinnamaldehyde and capsicum oleoresin shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of that preparation should be authorised as specified in the Annex to this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category zootechnical additives and to the functional group other zootechnical additives, is authorised as an additive in animal nutrition, subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 268, 18.10.2003, p. 29. (2) EFSA Journal 2015;13(2):4011. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation mg/kg of complete feedingstuff with a moisture content of 12 % Category of zootechnical additives. Functional group: other zootechnical additives (improvement of zootechnical parameters) 4d11 Pancosma France S.A.S. Preparation of carvacrol, cinnamaldehyde and capsicum oleoresin Additive composition Preparation of carvacrol, cinnamaldehyde, capsicum oleoresin having a content of:  carvacrol 4,6 %-5,3 %  capsicum oleoresin  ¥ 2 % (with a content of the sum of capsaicin and dihydrocapsaicin 0,06 %-0,21 %)  cinnamaldehyde 2,6 %-3,2 % Characterisation of the active substances  carvacrol (1) (  ¥ 98 % purity) C10H14O CAS number: 499-75-2  cinnamaldehyde (1) (  ¥ 98 % purity) C9H8O CAS number: 104-55-2  capsicum oleoresin with a minimum content of the sum of capsaicin and dihydrocapsaicin 6 %-7 % Analytical method (2) For the quantification of carvacrol, cinnamaldehyde, capsaicin and dihydrocapsaicin in the feed additive:  Gas Chromatography with Flame Ionisation Detection (GC-FID) Chickens for fattening   100 1. In the directions for use of the additive and premixture, indicate the storage conditions and stability to pelleting. 2. The additive shall not be used with other sources of carvacrol, cinnamaldehyde, capsaicin and dihydrocapsaicin. 3. For safety: breathing protection, glasses and gloves shall be used during handling. 4. Minimum recommended dose: 100 mg/kg of complete feedingstuff. 24 September 2025 (1) JECFA, Online Edition: Specifications for Flavourings. http://www.fao.org/ag/agn/jecfa-flav/index.html#T (2) Details of the analytical methods are available at the following address of the Reference Laboratory: https://ec.europa.eu/jrc/en/eurl/feed-additives/evaluation-reports